DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-17 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Pub. No. 2013/0197987 (Doka et al. – hereinafter Doka).

Referring to claim 1, Doka discloses a method, comprising: 
while a point of sale application is running on a point of sale device so as to process a transaction between a merchant and a customer, monitoring, by an add-on application also running on the point of sale device, a current state of a user interface of the point of sale application; [See paragraphs 0036, 0037]
based on a triggering event associated with the current state of the user interface of the point of sale application, taking over, by the add-on application, the processing of the transaction from the point of sale application; and [See paragraphs 0077, 0078, 0080-0089, 0147-0149] 


Referring to claim 2, Doka discloses the method of claim 1, wherein the point of sale application and the add-on application run on one or more of an operating system or a web browser of the point of sale application. [See paragraphs 0022, 0057-0069]

Referring to claim 10, Doka discloses the method of claim 3, wherein the processing of the transaction by the add-on application comprises:
receiving identifying information of the customer, the identifying information associated with a rewards account of the customer; and [See paragraphs 0021, 0022, 0024, 0036, 0041]
receiving instructions from the merchant or the customer to redeem rewards available in the rewards account of the customer. [See paragraphs 0025, 0032, 0032, 0045]

Referring to claim 11, Doka discloses the method of claim 3, wherein the processing of the transaction by the add-on application comprises determining a rewards account of the customer, wherein the rewards account of the customer is determined by: receiving a credit card number of the customer; computing a hash of the credit card number to determine a customer identifier, and determining the rewards 

Referring to claim 12, Doka discloses the method of claim 3, wherein the processing of the transaction by the add-on application comprises determining a rewards account of the customer, wherein the rewards account of the customer is determined by: receiving a phone number of the customer; and determining the rewards account of the customer based on the received phone number. [See paragraphs 0024, 0031, 0032]

Referring to claim 13, Doka discloses the method of claim 10, further comprising: 
transitioning the processing of the transaction from the add-on application to the point of sale application so as to apply the redeemed rewards to the transaction; and [See paragraphs 0025, 0030, 0032] 
determining, by the add-on application, a reduced amount of funds to be transferred from the customer to the merchant, wherein determining the reduced amount of funds comprises extracting the reduced amount of funds from the user interface of the point of sale application. [See paragraphs 0025, 0030, 0032] 

Referring to claim 14, Doka discloses the method of claim 13, wherein the processing of the transaction by the add-on application further comprises facilitating a transfer of a reduced amount of funds from the customer to the merchant. [See paragraphs 0025, 0030, 0032] 

Referring to claim 15, Doka discloses the method of claim 1, wherein the processing of the transaction by the add-on application comprises storing information associated with the transaction with a rewards account of the customer. [See paragraphs 0037, 0039, 0041, 0042]

Referring to claim 16, Doka discloses the method of claim 1, wherein the processing of the transaction by the add-on application comprises: 
extracting information from the user interface of the point of sale application; and [See paragraphs 0013, 0021, 0037, 0040]
storing the extracted information with one or more of a transaction history or a rewards account of the customer. [See paragraphs 0013, 0021, 0037, 0040]

Referring to claim 17, Doka discloses the method of claim 16, wherein the extracted information includes at least one of items that were purchased by the customer, items that were refunded by the customer, a total amount that was paid by the customer, a total amount that was refunded to the customer, a tax amount of the transaction, a tip amount, or a subtotal amount of the transaction. [See paragraphs 0037]

Referring to claim 26, Doka discloses the method of claim 1, further comprising: training the add-on application to automatically recognize the current state of the user interface of the point of sale application, the training comprising the add-on application 

Referring to claim 27, Doka discloses the method of claim 26, wherein monitoring the current state of the user interface of the point of sale application comprises extracting attributes of the user interface of the point of sale application and comparing the extracted attributes with the attributes of the user interface of the point of sale application that are associated with the known states. [See paragraphs 0036-0038] 

Referring to claims 28 and 29, they recite similar limitations as set forth in claim 1, and therefore are rejected based on the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doka as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2017/0278096 (Chitalia et al. – hereinafter Chitalia).

Referring to claim 3, Doka discloses the method of claim 1 above. Doka does not explicitly disclose the limitation: wherein the transaction comprises one or more of the customer making a purchase, and the merchant processing the purchase for the customer, and wherein the current state of the user interface of the point of sale application includes a payment state. 
Chitalia teaches a method with the limitation: wherein the transaction comprises one or more of the customer making a purchase, and the merchant processing the purchase for the customer, and wherein the current state of the user interface of the point of sale application includes a payment state. [See paragraphs 0057-0069, 0070, 0073, 0075, 0077, 0078, Figs. 2&3]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Doka to have incorporated a transaction payment feature as in Chitalia with the motivation of processing a transaction after applying one or more discounts. [See Doka paragraphs 0032, 0048; Chitalia paragraphs 0065, 0070] 

Referring to claim 4, the combination of Doka and Chitalia discloses the method of claim 3, further comprising, upon recognizing the triggering event associated with the current state, determining, by the add-on application, an amount of funds to be transferred from the customer to the merchant, wherein determining the amount of funds comprises extracting the amount of funds from the user interface of the point of sale application. [See Chitalia paragraphs 0057-0069, 0090, 0091, 0104] 

Referring to claim 5, the combination of Doka and Chitalia discloses the method of claim 3, wherein the triggering event comprises the add-on application recognizing one or more of an intent of the customer or the merchant to start using financial instruments to transfer an amount of funds from the customer to the merchant. [See Chitalia paragraphs 0057-0069, 0090, 0091, 0149] 

Referring to claim 9, the combination of Doka and Chitalia discloses the method of claim 3, wherein the processing of the transaction by the add-on application comprises facilitating a transfer of an amount of funds from the customer to the merchant. [See Chitalia paragraphs 0057-0069, 0090, 0091, 0104] 

Referring to claim 18, the combination of Doka and Chitalia discloses the method of claim 3, wherein returning, by the add-on application, the result of the transaction to the point of sale application comprises the add-on application emulating 
selecting a user interface element on the point of sale application associated with a payment type; and inputting, within the user interface of the point of sale application, an amount of funds that has been transferred from the customer to the merchant. [See Chitalia paragraphs 0057-0069, 0090, 0091, 0104] 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Doka in view of Chitalia as applied to claim 3 above, and further in view of U.S. Patent Appl. Pub. No. 2012/0290421 (Qawami et al. – hereinafter Qawami).

Referring to claim 6, the combination of Doka and Chitalia discloses the method of claim 3 above. The combination does not explicitly disclose the limitation: further comprising: in response to the add-on application determining the current state to be the payment state, inserting by the add-on application a cash button and a credit button into the user interface of the point of sale application.
Qawami teaches a method with the limitation: : further comprising: in response to the add-on application determining the current state to be the payment state, inserting by the add-on application a cash button and a credit button into the user interface of the point of sale application. [See paragraphs 0032, 0037, 0046, 0047, Fig. 6]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Doka and Chitalia to have incorporated a plugin payment interface as in Qawami with the 

Referring to claim 7, the combination of Doka, Chitalia and Qawami discloses the method of claim 6, wherein the triggering event comprises the add-on application recognizing one or more of an intent of the customer or the merchant to start using financial instruments to transfer an amount of funds from the customer to the merchant, and wherein the intent of the customer or the merchant is expressed by a selection of the cash button or the credit button that has been inserted into the user interface of the point of sale application. [See Qawami paragraphs 0032, 0037, 0046, 0047, Fig. 6]

Referring to claim 8, the combination of Doka, Chitalia and Qawami discloses the method of claim 6, wherein insertion of the cash button comprises overlaying the cash button on top of a native cash button of the point of sales application, and insertion of the credit button comprises overlaying the credit button on top of a native credit button of the point of sales application. [See Qawami paragraphs 0032, 0037, 0046, 0047, Fig. 6]

Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Doka as applied to claim 1 above, and further in view of U.S. Patent No. 7,647,278 (Foth et al. - hereinafter Foth).

claim 19, Doka discloses the method of claim 1 above. Doka does not explicitly disclose the limitation: wherein the transaction comprises one or more of the customer making a refund or the merchant processing the refund for the customer, and wherein the current state of the user interface of the point of sale application includes a refund state.
Foth teaches a method with the limitation: wherein the transaction comprises one or more of the customer making a refund or the merchant processing the refund for the customer, and wherein the current state of the user interface of the point of sale application includes a refund state. [See col. 7, line 59-col. 8, line 52, Fig. 7]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Doka to have incorporated a refund feature as in Foth with the motivation of processing a chargeback associated with a post-sale transaction. [See Foth col. 7, line 59-col. 8, line 52; Fig. 7]

Referring to claim 20, the combination of Doka and Foth discloses the method of claim 19, further comprising upon recognizing the triggering event associated with the current state, determining, by the add-on application, an amount of funds to be refunded from the merchant to the customer, wherein determining the amount of funds comprises extracting the amount of funds from the user interface of the point of sale application. [See Foth col. 7, line 59-col. 8, line 52]

Referring to claim 21, the combination of Doka and Foth discloses the method of claim 20, wherein the triggering event comprises the add-on application recognizing one 

Referring to claim 22, the combination of Doka and Foth discloses the method of claim 19, further comprising: in response to the add-on application determining the current state to be the refund state, inserting by the add-on application a refund button into the user interface of the point of sale application. [See Foth col. 7, line 59-col. 8, line 52; Fig. 7]

Referring to claim 23, the combination of Doka and Foth discloses the method of claim 22, wherein the triggering event comprises one or more of the add-on application recognizing one or more of an intent of the customer or the merchant to start using financial instruments to refund the amount of funds from the merchant to the customer, and wherein the intent of the customer or the merchant is expressed by selection of the refund button that has been inserted into the user interface of the point of sale application. [See Foth col. 7, line 59-col. 8, line 52; Fig. 7]

Referring to claim 24, the combination of Doka and Foth discloses the method of claim 1, wherein the processing of the transaction by the add-on application comprises facilitating a refund of an amount of funds from the merchant to the customer. [See Foth col. 7, line 59-col. 8, line 52; Fig. 7]

claim 25, the combination of Doka and Foth discloses the method of claim 24, wherein returning, by the add-on application, the result of the transaction to the point of sale application comprises the add-on application emulating user actions on the user interface of the point of sale application, the emulation comprising: 
selecting a user interface element on the point of sale application associated with a payment type; and [See Foth col. 7, line 59-col. 8, line 52; Fig. 7]
inputting, within the user interface of the point of sale application, the amount of funds that has been refunded from the merchant to the customer. [See Foth col. 7, line 59-col. 8, line 52; Fig. 7] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687